Citation Nr: 0507174	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  95-00 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a higher initial evaluation for Hodgkin's 
disease, currently assigned a 30 percent rating.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from December 1962 to December 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of July 1994, which granted service connection for Hodgkin's 
disease, and assigned a 30 percent rating.  In August 2004 
the veteran appeared at a hearing held at the RO before the 
undersigned (i.e., Travel Board hearing).

At his hearing, the veteran's testimony chiefly focused on 
other disabilities, which he states are due to Hodgkin's 
disease, or the chemotherapy used to treat the disease in 
1982 and 1983.  Service connection for headaches, upper 
respiratory infections, sinus infections, chronic sore 
throat, hypertension, arthritic pains, high triglycerides, a 
dn low potassium, gastrointestinal complaints, tiredness, and 
low sex drive was denied in a rating decision dated in June 
1996, and the veteran did not appeal that decision within one 
year.  Therefore, the decision is final, and in order to 
reopen the claims, the veteran must provide new and material 
evidence.  If the veteran wishes to reopen any of these 
claims, he should so notify the RO.  

At his hearing, the veteran also claimed that he had back 
pain secondary to the chemotherapy used to treat his 
Hodgkin's disease.  This issue has not been previously 
considered, and is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Hodgkin's disease has been in remission since the 
cessation of chemotherapy in 1983.

2.  Since July 1993, the evidence does not show occasional 
low-grade fever, general muscular weakness with loss of 
weight and anemia, secondary pressure symptoms, or other 
evidence of severe impairment of health, due to residuals of 
Hodgkin's disease.

3.  Hodgkin's disease does not present an exceptional or 
unusual disability picture, such as marked interference with 
employment or frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent 
for the veteran's service-connected Hodgkin's disease have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.2, 4.7, 4.10, 4.117, Diagnostic Code 7709 
(1995 & 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted, which requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  

In December 2003, the RO sent the veteran a letter informing 
him of the change in the law resulting from the VCAA.  
Although this letter was sent to the veteran after the July 
1994 rating decision on appeal, the RO decision was already 
decided and appealed by the time the VCAA was enacted.  As a 
result, the RO did not err in failing to provide such notice, 
and the veteran has had proper notice since then.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The December 
2003 letter informed the veteran of the evidence already of 
record, the evidence necessary to substantiate his claim, and 
of his and VA's respective obligations to obtain specified 
different types of evidence.  Although he was not explicitly 
told to submit all pertinent evidence in his possession, the 
detailed explanation in this letter served to convey that 
information.  Other correspondence from the RO kept the 
veteran informed of the status of the evidentiary 
development, and the July 1994 rating decision, November 1994 
statement of the case, and May 2004 supplemental statement of 
the case informed the veteran more specifically of the 
reasons for the continued denial of his claim.  Thus, the 
Board finds that the notice provisions of the law have been 
satisfied, and that any failure to have fully complied with 
these requirements prior to the rating actions on appeal has 
not resulted in any prejudice to the veteran, and, therefore, 
any such error was harmless.  See 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  All relevant evidence identified by 
the veteran has been obtained, he has been afforded VA 
examinations, and he has appeared at hearings in connection 
with this appeal, most recently his August 2004 Board hearing 
before the undersigned.  An additional examination is not 
warranted because of the numerous medical records of follow-
up for Hodgkin's disease dated throughout the appeal period.

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

II.  Higher initial rating for Hodgkin's disease

The veteran is in receipt of a 30 percent rating for 
Hodgkin's disease, which has been in effect since July 1993.  
Since the appeal stems from the initial grant of service 
connection, it must be determined whether a rating in excess 
of 30 percent was warranted for any period of time since that 
date.  Fenderson v. West, 12 Vet.App. 119 (1999).  

The veteran contends that his Hodgkin's disease is manifested 
by chronic fatigue, as well as numerous other separate 
disabilities.  

Service connection has been separately granted for PTSD, 
currently rated 100 percent disabling, and for residuals of 
an anal fissure, currently rated 10 percent disabling, as 
secondary to Hodgkin's disease.  However, these are separate 
disabilities, and symptoms associated with those disorders 
are not part of the current appeal.  

Similarly, symptoms associated with other disabilities, for 
which service connection is not currently in effect, are not 
considered to be part of the Hodgkin's disease disability 
picture.  Although the veteran contends that many of these 
other disabilities are due to Hodgkin's disease, or to 
treatment of Hodgkin's disease, the issues of service 
connection are not currently before the Board.  This decision 
is limited to a consideration of the evaluation of symptoms 
associated with Hodgkin's disease, as opposed to separate 
conditions the veteran believes are secondary to Hodgkin's 
disease.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  

The rating schedule for evaluating Hodgkin's disease changed 
during the pendency of this appeal.  Under the applicable 
rating criteria in effect prior to October 23, 1995, a 100 
percent rating is assigned for acute (malignant) or chronic 
types of Hodgkin's disease with frequent episodes of high and 
progressive fever or febrile episodes with only short 
remissions, generalized edema, ascites, pleural effusion, or 
severe anemia with marked general weakness.  A 60 percent 
rating is warranted if there is evidence of general muscular 
weakness with loss of weight and chronic anemia, or secondary 
pressure symptoms such as marked dyspnea, edema with pains 
and weakness of extremity, or other evidence of severe 
impairment of general health.  A minimum 30 percent 
evaluation is assigned where there is evidence of occasional 
low-grade fever, mild anemia, fatigability or pruritus.  A 
note to Diagnostic Code 7709 provides that a 100 percent 
rating will be continued for one year following cessation of 
surgical, x-ray, antineoplastic, chemotherapy, or other 
therapeutic procedure.  If there has been no local recurrence 
or invasion of other organs, the disease is to be rated based 
on residuals. 38 C.F.R. § 4.117, Diagnostic Code 7709 (1995).

Effective October 23, 1995, a 100 percent rating evaluation 
is assigned with active disease or during a treatment phase.  
A 100 percent rating shall continue beyond the cessation of 
any surgical, radiation, antineoplastic chemotherapy or other 
therapeutic procedures for at least six months.  Thereafter, 
if there has been no local recurrence or metastasis, rating 
is based on residuals.  38 C.F.R. § 4.117, Diagnostic Code 
7709 (2004).

Prior to the effective date of the new criteria, the 
veteran's Hodgkin's disease must be evaluated under the 
criteria then in effect.  VAOPGCPREC 3-2000 (Apr. 10, 2000) 
(65 Fed. Reg. 33,422 (2000)).  However, from the effective 
date of the new criteria, the veteran is entitled to the 
application of whichever criteria, new or old, are most 
favorable to him.  Id.   

The medical evidence shows that the veteran was diagnosed 
with Hodgkin's disease in 1982, and was treated with 
chemotherapy and radiation until 1983, and that he has been 
in remission since that time.  Except for PTSD and residuals 
of an anal fissure, the medical evidence does not connect the 
veteran's numerous other symptoms to Hodgkin's disease.  On a 
VA examination in May 1994, although the veteran complained 
of numerous symptoms, including tiredness, occasional 
abdominal pains and joint pains, and headaches, there were no 
positive objective findings, and his Hodgkin's disease was in 
remission.  VA examinations conducted in February 1995 was 
negative as to generalized weakness or malaise.  He was noted 
to be in remission, and his headaches were thought not to be 
related to Hodgkin's disease.  

Several letters dated from September 1993 to November 2000, 
as well as treatment records, from P. Nehemiah, M.D., show 
Hodgkin's disease to be in remission.  The veteran had 
multiple disabilities and complaints, including a run down 
and weakened condition, but the doctor did not explicitly 
attribute the cause of these other complaints to Hodgkin's 
disease.  

On a VA examination in November 2000, the veteran complained 
of chronic fatigue and recurrent anal fissures.  Hodgkin's 
disease was noted to be currently in remission.  

Records from D. Straus, M.D., show the veteran's annual 
follow-up at Memorial Sloan-Kettering Cancer Center from 
September 1994 to August 2002 for Hodgkin's disease.  On the 
September 1997 evaluation, under symptoms, it was reported 
that the veteran remained with incapacitating fatigue and was 
unemployable.  However, the examination was entirely 
negative, and the impression was that his Hodgkin's disease 
was in remission and asymptomatic.  The remainder of the 
annual evaluations show complaints including of fatigue, but 
there was noted to be no evidence of disease.  In August 
1999, it was noted that he had numerous other medical 
problems.  

VA records, including recent records dated from 2002 to 2004, 
show that the veteran's Hodgkin's disease has remained in 
remission, and that his numerous complaints have not been 
specifically attributed to Hodgkin's disease, or to the 
chemotherapy used to treat the Hodgkin's disease.  

The medical evidence throughout the appeal period does not 
show symptoms of Hodgkin's disease.  He has not had episodes 
of fever or night sweats, and no lymphadenopathy has been 
demonstrated.  Although he complains of fatigue and weakness, 
he does not have loss of weight or chronic anemia.  Moreover, 
fatigue is contemplated by the 30 percent evaluation 
currently in effect.  Symptoms such as marked dyspnea, or 
edema with pains and weakness of the extremities, have not 
been shown.  There is no other evidence of severe impairment 
of general health, due to Hodgkin's disease.  

Thus, the weight of the credible evidence establishes that, 
under both the new and the old criteria, Hodgkin's disease, 
in remission since 1983, is not more than 30 percent 
disabling.  The veteran's symptoms do not more closely 
approximate the criteria for a higher rating.  See 38 C.F.R. 
§ 4.7 (2004).  Moreover, there have been no periods of time, 
since the effective date of service connection, during which 
Hodgkin's disease has been more than 30 percent disabling, 
and thus higher "staged ratings" are not warranted.  
Fenderson v. West, 12 Vet.App. 119 (1999).   

The veteran contends that he has been unable to work since 
1982 due to Hodgkin's disease.  Service-connected PTSD has 
been rated 100 percent disabling, effective in May 2000; as 
of that date, the issue of a TDIU rating is moot.  See 
38 C.F.R. § 3.340 (2004).  For the period prior to that date, 
the issue of entitlement to a total disability rating based 
on individual unemployability (TDIU rating) was denied by the 
RO in May 2004, and is not currently before the Board.   

Nevertheless, if a disability results in factors such as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, an extraschedular evaluation 
may be assigned, commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2004).  

However, the Board does not have the authority to assign an 
extraschedular higher rating in the first instance.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  If the Board 
finds an exceptional case where the schedular evaluation is 
to be inadequate, the Board may direct the RO to consider 
referral of the claim to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, for 
consideration of an extraschedular evaluation.  Id.

However, in this case, the schedular evaluation is not 
inadequate.  Higher schedular ratings are provided, but the 
evidence of record does not show such manifestations.  
Moreover, the evidence does not present an exceptional or 
unusual disability picture that markedly interferes with 
employment as to render impractical the application of the 
regular schedular standards.  In this regard, we cannot 
consider the time period, in 1982 and 1983, when the veteran 
was treated for Hodgkin's disease, since that was before the 
effective date of service connection.  During the applicable 
time period, he has been completely in remission, and 
although he requires periodic follow-up, the required follow-
up is not such as to result in extraordinary interference 
with potential employment.  Therefore, the Board concludes 
that the veteran is adequately compensated by application of 
regular schedular standards and that referral for 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.

As the preponderance of the evidence is against the claim for 
a higher rating, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C. § 5107(b); 
see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

In initial evaluation in excess of 30 percent for Hodgkin's 
disease is denied.



	                        
____________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


